___________

                                    No. 95-4165
                                    ___________

United States of America,                 *
                                          *
              Appellee,                   *
                                          * Appeal from the United States
     v.                                   * District Court for the
                                          * Southern District of Iowa.
Richard Lee Christy,                      *
                                          *       [UNPUBLISHED]
              Appellant.                  *
                                    ___________

                     Submitted:      April 26, 1996

                           Filed:   May 7, 1996
                                    ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________


PER CURIAM.


     Richard Lee Christy appeals the 181-month sentence imposed by the
district court1 after he pleaded guilty to being a felon in possession of
a firearm.      Christy challenges his enhancement under the Armed Career
Criminal Act (ACCA), 18 U.S.C. § 924(e)(1), on the ground that his 1984
Iowa burglary conviction was not a qualifying violent felony under the
"generic burglary" standard of Taylor v. United States, 495 U.S. 575
(1990).


     At   sentencing,      the   district   court   observed   that   the   charging
information for this offense stated that Christy had broken into "an
occupied structure or other place where anything of value is kept, to wit:
the Albia HyVee Food Store."        If that store was "an




     1
     The Honorable Harold D. Vietor, United States District Judge
for the Southern District of Iowa.
occupied   structure,"    the   offense    would   constitute   generic    burglary.
However, because the information also included the broader statutory
language, "or other place," see Iowa Code § 713.1 (1981), the court asked
defense counsel if the government should be required to produce additional
factual information that would likely be found in Christy's state court
guilty plea proceeding.    Counsel conferred with Christy and responded that
sentencing should proceed on the record as it then stood.          The court then
made a finding that this conviction was generic burglary and imposed the
ACCA enhancement.      In these circumstances, that finding is not clearly
erroneous.


     We also reject Christy's pro se argument that the district court
erred in allowing the government to seek the ACCA enhancement.            See United
States v. Rush, 840 F.2d 574, 578 (8th Cir.) (en banc), cert. denied, 487
U.S. 1238.   Accordingly, we affirm.


     A true copy.


             Attest:


                  CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-